DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 21 January 2022 has been entered.  
Applicant’s amendments to the Claims have overcome the Drawing objections and the 35 USC 112 rejections.  The Drawing objections and 35 USC 112 rejections are withdrawn.
Applicant’s amendments to the Claims have provided new grounds for Specification objections.
Applicant’s amendments to the Claims have provided new grounds for a 35 USC 112(b) rejection.
Applicant’s arguments, see pages 6-7 of the arguments, filed 14 September 2021, have been fully considered but are now mute in view another reference.  
Status of the Claims
In the amendment dated 21 January 2022, the status of the claims is as follows: Claims 1-2 and 5 have been amended.  
Claims 1-3 and 5 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation from lines 7-8 of claim 1, “wherein switching the first period to the second period is performed prior
The limitation “the second period has at least two different periods during which the welding wire is fed at a constant feeding speed.” lacks antecedent in the Specification.  This limitation is present in the original disclosure, particularly in fig. 2 of the Drawings, but is not mentioned in the Specification.
These new objections have been added based on the amended portion of the claim.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “performing short-circuit transfer arc welding with the welding wire being fed in the forward direction and a reverse direction during a second period…. and the second period has at least two different periods during which the welding wire is fed at a constant feeding speed.”  However, it is unclear how if the welding wire is required to be fed at a constant feeding speed during two periods within the second period, how during this same second period, the welding wire is also required to be fed in a forward direction and a reverse direction.  In other words, the two recited limitations appear to be contradicting themselves because the first limitation requires the wire feed to change but the second limitation requires the wire feed to remain constant.  For the purpose of the examination, the limitation will be interpreted in view of fig. 2 as “performing short-circuit transfer arc welding with the welding forward feeding speed during a first period and a constant reverse feeding speed during a second period.”
	Claims 2-3 and 5 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Artelsmair et al. (US-8124913-B2, US version of JP-2015-205347, cited in IDS dated 17 September 2021 and on page 1 of the Specification).
Regarding claim 1, Artelsmair teaches an arc welding method (“welding process adjusted on the basis of several different welding parameters and controlled by a control device is carried out by a welding current source after the ignition of an electric arc,” column 1, lines 20-24) comprising: 
performing pulse arc welding with a welding wire being fed in a forward direction during a first period (based on the Arguments provided on 14 Sep 2021 (bottom of page 5), the examiner is interpreting fig. 3 of the Applicant’s Drawings as the claimed “first period;” three pulse current phases 27, fig. 7 are construed as the claimed “first period;” periodicity of phases 27 and 28 are described, column 7, lines 28-35; see also annotated figs. 6-9 below for examiner-construed “first period;” the pulse current phase 27 occurs during the period when there are no short circuits, i.e. period of time when the voltage (abbreviated “U”) stays above zero; during pulse current phase 27, the feed velocity of the wire (abbreviated “V”) is positive and remains above 0); performing short-circuit transfer arc welding with the welding wire being fed in the forward direction and a reverse direction during a second period (based on the Arguments provided on 14 Sep 2021 (bottom of page 5), the examiner is interpreting fig. 2 of the Applicant’s Drawings as the claimed “second period;” as annotated below, three cold-metal-transfer phases 28 are construed as the claimed “second period;” during these three consecutive phases, the voltage (abbreviated “U”) short circuits and drops to zero; during these phases, the wire velocity (abbreviated “V”) reverses between positive (forward direction) and negative (backwards direction)); and 
alternately switching between the first period and the second period (“Another exemplary embodiment will be described by way of FIGS. 6 to 9. In this welding process, three consecutive pulse current phases 27 are followed by three consecutive cold-metal-transfer phases 28,” column 7, lines 6-9; see also annotated figures below), 
wherein switching the first period to the second period is performed prior to a peak period of the short-circuit transfer arc welding (based on amended fig. 2 and arguments dated 14 September 2021, examiner understands a “peak period” (abbreviated “Tp”) to occur when the wire feed velocity is at its maximum or minimum values; see annotated figures below for the examiner-construed “peak periods” of the wire feed during the short-circuit period; the switching between the examiner construed-first period to the examiner-construed second period occurs before the examiner-construed peak periods, as shown below) and when a welding voltage and a welding current have peak values (see annotations below; switching occurs when voltage (abbreviated “U”) and current (abbreviated “I”) are at their maximum values), and the second period has at least two different periods during which the welding wire is fed at a constant forward feeding speed during a first period and a constant reverse feeding speed during a second period (during each of the examiner-construed second periods, the welding wire is fed at constant maximum velocities in the forward direction during two different periods and at constant minimum values in the reverse direction during three different periods—total of five different periods for constant wire speed are shown in the annotated figures below).
Artelsmair, annotated figs. 6-9

    PNG
    media_image1.png
    520
    693
    media_image1.png
    Greyscale

Regarding claim 2, Artelsmair teaches further comprising increasing the feeding speed of the welding wire to a forward-feeding peak value after switching the first period to the second period (see the annotated figures above; after the switch from the examiner-construed first period to the examiner-construed second period, the wire feed velocity decreases at the first examiner-construed peak period and then increases during the second examiner-construed peak period; under broadest reasonable interpretation, this increase to a maximum forward value at the second peak period is construed as meeting the limitations of the claim).
Regarding claim 5, Artelsmair teaches wherein the short-circuit transfer arc welding is switched to the pulse arc welding at a timing when arcing reoccurs (“a very cold material transition is, thus, obtained during the cold-metal-transfer phase 28, since the droplet detachment is effected by applying a very low current I necessary only to reignite the electric arc 15,” column 6, line 65- column 7, line 1; the teaching of reigniting the electric arc during phase 28 is construed as meeting the limitation for “arcing reoccurs”) and the welding current is at a low level during the short-circuit transfer arc welding (“the welding current I, is lower during the cold-metal-transfer phase 28 than the pulse energy, in particular the welding current I, during the pulse current phase 27,” column 6, lines 62-65; see also the annotated figures above where the switch from the construed first period to the second period occurs when the current is at a minimum value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Artelsmair et al. (US-8124913-B2) as applied to claim 1 above and further in view of Kawamoto et al. (US-8723080-B2).
Artelsmair teaches the invention as described above but does not explicitly disclose wherein the second period has a first cycle with a first forward-feeding peak value and a second cycle with a second forward- feeding peak value, the second cycle is subsequent to the first cycle, and the first forward- feeding peak value differs from the second forward-feeding peak cycle.
However, in the same field of endeavor of arc welding control methods, Kawamoto teaches wherein the second period (fig. 3 shows the transition from “from the short-circuit control to the pulse control,” column 8, lines 47-48; the second period is construed as being the time from time point 101 to time point 103First) has a first cycle with a first forward-feeding peak value and a second cycle with a second forward- feeding peak value, the second cycle is subsequent to the first cycle, and the first forward- feeding peak value differs from the second forward-feeding peak cycle (see annotated fig. 3 below; peak forward values differ between the construed first and second cycles).

Kawamoto, fig. 3 (annotated)

    PNG
    media_image2.png
    427
    580
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Artelsmair to include, increasing the average of a periodically repeating forward feeding and reverse feeding wire speed in the transition from a short-circuit phase until a constant wire feed speed is obtained during a pulse welding phase, in view of the teachings of Kawamoto, by increasing the average wire feed speed during the three cold-metal-transfer phases 28, as taught by Artelsmair in figs. 6-9, in order to reduce the spatter at the start of an arc during a short circuit phase because it takes a long time for the arc to be stabilized and if the spatter adheres to a base material without aftertreatment, then the product value of a product may be remarkably damaged (Kawamoto, column 1, lines 18-30).
	Response to Argument
Applicant's arguments filed 21 January 2022 have been fully considered but are moot because the arguments do not apply to the new rejection made with Artelsmair. 
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/24/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761